Citation Nr: 1519300	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and alcohol abuse.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1986 to June 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2008 rating decisions of the RO in Roanoke, Virginia.  This case was previously before the Board in August 2012, where the Board, in pertinent part, remanded the issues on appeal for additional development, to include a VA mental health examination and opinion.    

The Board finds that there has been substantial compliance with the directives of the August 2012 remand.  The record reflects that the Veteran underwent a VA mental health examination in November 2013, and that the issues on appeal were readjudicated in an April 2014 supplemental statement of the case (SSOC).  As such, an additional remand to comply with the August 2012 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, for the reasons discussed below, the Board must once again remand the issue of service connection for a psychiatric disability for additional development due to additional evidence received by the Board.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include depression and alcohol abuse, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified before the undersigned Veterans Law Judge at a June 2012 Central Office Board hearing in Washington, D.C.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a psychiatric disability, to include depression and alcohol abuse, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is working full time and earns a salary above the poverty threshold.

2.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  In April 2013, after the issuance of the August 2012 decision in which the Board found the issue of entitlement to a TDIU was at issue under Rice, the Veteran was issued appropriate VCAA notice.  Subsequently, entitlement to a TDIU was adjudicated in an April 2014 SSOC; therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the duty to assist in this case, all relevant documentation, including VA and private treatment records, has been secured.  All relevant facts have been developed.  While the Veteran received a number of examinations concerning the service-connected disabilities during the pendency of this appeal, there is no need to address the adequacy of these VA examinations.  As the Veteran is currently substantially gainfully employed, remand for an additional examination would not assist the Veteran in substantiating the issue of entitlement to a TDIU.  There remains no question as to the substantial completeness of the issue of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for a TDIU.  See 38 C.F.R. § 3.159(c)(4).

Moreover, in this case, the law and not the evidence are dispositive of the issue, so further VCAA duties do not arise.  In case, the undisputed facts show that the Veteran is working full time at substantially gainful employment that well exceeds the poverty threshold, and there is no contention or suggestion of sheltered employment.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The Veteran has simply requested a TDIU.  He states generally that he is too disabled to work, has used many days of leave, has mental issues including depression, has pain form physical disabilities, and the mental and physical problems prevent him from performing the tasks required at work on a daily basis.  The Veteran has written that coming in to work causes daily physical pain.  The Veteran advanced in an October 2012 statement that his employment was in jeopardy because of significant time being taken off of work due to medical problems, but has not advanced that he has lost the full-time employment or even lost income due to the "leave" taken for medical reasons.  The Veteran does not contend or present evidence that his employment is less than full-time, or is marginal employment, odd-job employment, or employment at half the usual remuneration.  

In this case, for the relevant period on appeal, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The Veteran has had a combined schedular disability rating of at least 70 percent during all relevant periods at issue from multiple service-connected disabilities.  Further, during the relevant time period the Veteran's service-connected obstructive sleep apnea has been rated as 50 percent disabling.  As the Veteran has a single disability rated as 50 percent disabling (obstructive sleep apnea), the eligibility requirements of 38 C.F.R. § 4.16(a) have been met for the relevant period on appeal.

After reviewing all the evidence of record, the Board finds that the evidence is against a finding that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The undisputed evidence demonstrates that the Veteran is currently substantially gainfully employed, and is earning income well above the poverty threshold.  There is no evidence, or even contention, suggestive of marginal employment, odd-job employment, or employment at half the usual remuneration.  

The Veteran's DD Form 214 reflects that he retired from service in June 2006.  In February 2008, the Veteran received a VA mental health examination for compensation purposes.  The examination report reflects that the Veteran advanced having difficulty job searching after retirement; however, the Veteran also reported being employed as a special assistant to a Navy captain.  At the time of the examination, the Veteran had been employed for five months.  A subsequent April 2010 VA treatment record notes that not only had the Veteran continued to remain employed full time, but he also enrolled in a criminal justice degree program.  A September 2013 VA treatment record indicated that the Veteran was slated to earn a master's degree in December 2013.

In a November 2011 statement, the Veteran advanced having "extreme debt" due to loss of work.  In its August 2012 decision, the Board found that this statement warranted remand for consideration of entitlement to a TDIU under Rice.  The Board notes that at the June 2012 Central Office Board hearing before the undersigned Veterans Law Judge the issue of entitlement to a TDIU was not raised, and no testimony was offered as to the Veteran's employment at that time.  

The Veteran advanced in an October 2012 statement that his employment was in jeopardy because of significant time being taken off of work due to medical problems.  He further stated that he would be unable to work much longer.  In a January 2013 statement, the Veteran conveyed having missed 15 days of work in the past several weeks due to medical issues.   

An October 2012 VA social work note conveyed that the Veteran was a GS-13 working in logistics.  The Veteran worked an eight hour day and had eight contract engineers reporting to him.  The report stated that the job was not what the Veteran wanted to do but it was tolerable.  

In February 2013 VA received a completed VA Form 21-8940 in which the Veteran advanced becoming too disabled to work in August 2012, though he did not contend or submit any evidence that he was not working at full-time, substantially gainful employment.  The form reflects that at that time the Veteran continued to work for the Navy.  Not only that, but the Veteran stated he was continuously employed from April 1986 to the present.  The Veteran did note having missed nine days of work due to illness.  At the time the form was completed, the Veteran had earned $135,000 in the past year, with a then present monthly income of $10,000.  Such evidence reflects substantially gainful employment. 

VA received a VA Form 21-4192 singed by the NAVSEA payroll office in July 2013.  The form conveyed that the Veteran had been employed as an assistant project manager since February 2008 and that he continued to work for the office.  The Veteran reported that he had earned $100,904 during the previous 12 months, and was working eight hours a day as part of a normal 40 hour work week.  It was noted that the Veteran had missed 18 days of work over the previous 12 months due to disability.  The form conveyed that the Veteran was "working but has missed numerous days due to disabilities."  There was no indication the Veteran's employment was in jeopardy due to these missed days; to the contrary, the Veteran's written submissions and testimony confirm that he was in fact working full time at this substantially gainful employment, though doing so with impairments consistent with the nature of his disabilities.  The Board further notes that in a statement written by the Veteran five days after the VA Form 21-4192 was signed, the Veteran advanced having taken "over 25 days of leave to take care of my numerous medical issues."  The report from the November 2013 VA mental health examination reflects that the Veteran was still employed at the same full-time job.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects that the Veteran has not been rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.  The Veteran has not contended that he is not working full time at substantially gainful employment.  The Veteran is currently fully employed in substantially gainful employment and has been for many years.  The salary earned is far above the poverty threshold, and the Veteran works full time.  While the Board recognizes the work time missed due to medical issues, the evidence does not reflect that the amounts of work time lost have resulted in loss of income, termination of employment.  The contentions and evidence do not show marginal employment, odd-job employment, or employment at half the usual remuneration.   Further, the Board notes that, in addition to working full time, the Veteran was able to earn a master's degree during the same period in which he advanced being too disabled to work.  

The Board acknowledges that there was a period of time after the Veteran retired from service in which he had difficulty finding work; however, the quality of the job subsequently obtained by the Veteran, along with the length of time he has worked at said job, reflects that the Veteran has been able to obtain and maintain substantially gainful employment after service retirement, and has in fact done so. 

Finally, the Board is remanding the issue of service connection for a psychiatric disability for additional development in the instant decision.  Here, unlike most cases where the additional impairment of another service-connected disability could change the disability picture, a remand of the TDIU issue is not necessary, as the TDIU issue is not inextricably intertwined with the issue of service connection for a psychiatric disorder (to include depression and alcohol abuse).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Even if service connection for a psychiatric disability were to be granted when the issue is returned to the Board, and regardless of the rating assigned for such psychiatric symptoms, and with full consideration of all social and occupational impairment caused by the psychiatric symptoms, the undisputed facts are that the Veteran would still not be entitled to a TDIU because he is still in fact engaged in substantially gainful employment.  The additional consideration of psychiatric factors would only reflect that the Veteran has psychiatric symptoms, as well as physical symptoms, that make going to work difficult, and that make work more difficult, but do not in fact preclude the full-time, substantially gainful employment.  

For these reasons, the Board finds that the undisputed evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  In cases such as this, where the law is dispositive and the case turns on undisputed fact that the Veteran is engaged in substantially gainful employment that does not involve marginal employment, odd-job employment, or employment at half the usual remuneration, the claim should be denied.  See Sabonis, 6 Vet. App. at 430.  


ORDER

A TDIU is denied.



REMAND

Service Connection for a Psychiatric Disorder

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. §§ 105 and 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  However, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the Veteran's primary service-connected disability."  Allen, 237 F. 3d at 1371. 

The issue of service connection for a psychiatric disability has primarily been developed as a secondary service connection issue; however, recently, including at the November 2013 VA mental health examination, the Veteran has advanced that the currently diagnosed mental disabilities may be entitled to service connection on a direct basis.  Specifically, the Veteran has stated that while on deployment in 1990 his wife was raped by a neighbor.  The Veteran has conveyed that depression symptoms began after learning of the rape.

As to the diagnosed alcohol abuse, the Veteran has advanced that he abuses alcohol to self-medicate the symptoms caused by the service-connected disabilities.  It is unclear whether the VA examiner at the November 2013 VA mental health examination considered this in assessing that none of the Veteran's diagnosed psychiatric disabilities were caused or aggravated by a service-connected disability.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran continues to receive mental health counseling from VA.  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from October 2013.

Accordingly, the issue of service connection for a psychiatric disability, to include depression and alcohol abuse, is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's psychiatric disabilities, not already of record, for the period from October 2013.

2.  Return the November 2013 VA mental health examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that a currently diagnosed psychiatric disability had its onset during active service, including as due to the Veteran learning his wife was raped while he was deployed?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's alcohol abuse is caused by the desire to self-medicate the symptoms of one or more service-connected disabilities?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's alcohol abuse is aggravated by (that is, permanently worsened in severity beyond a normal progression) by the Veteran's desire to self-medicate the symptoms of one or more service-connected disabilities?

If it is the examiner's opinion that there is aggravation of the currently diagnosed alcohol abuse, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then readjudicate the issue of entitlement to service connection for a psychiatric disability, to include depression and alcohol abuse.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


